Citation Nr: 1608577	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Propriety of the reduction in evaluation from 20 percent to 10 percent for degenerative joint disease of the cervical spine as of May 1, 2013.

2. Propriety of the reduction in evaluation from 20 percent to 10 percent for degenerative joint disease of the lumbar spine as of May 1, 2013, to include whether an increased evaluation is warranted.

3. Propriety of the reduction in evaluation from 20 percent to 10 percent for chronic left shoulder sprain with mild degenerative changes as of May 1, 2013, to include whether an increased evaluation is warranted.

4. Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine.

5. Entitlement to an evaluation in excess of 10 percent for chronic right wrist sprain.

6. Entitlement to an evaluation in excess of 10 percent for left ankle arthroplasty.

7. Entitlement to an evaluation in excess of 10 percent for right ankle arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May to August 1981, in January 1995, and from March to May 2003, and from December 2003 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2012and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a September 2015 hearing.  A transcript of the hearing is of record.  The Veteran's records are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

The issues of the propriety of the reductions of disability evaluations assigned to the lumbar spine and left shoulder disabilities, as well as increased evaluations for cervical spine, right wrist, and bilateral ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A February 2013 rating decision reduced the evaluation for the Veteran's service-connected degenerative joint disease of the cervical spine from 20 percent to 10 percent, effective May 1, 2013.

2. As of May 1, 2013, the 20 percent evaluation for degenerative joint disease of the cervical spine had been in effect for more than five years.

3. The RO's decision to reduce the Veteran's evaluation from 20 percent to 10 percent was based on VA examinations that were not as complete as a February 2007 VA examination on which the 20 percent evaluation was based.


CONCLUSION OF LAW

The reduction of the disability evaluation for the Veteran's service-connected degenerative joint disease of the cervical spine from 20 percent to 10 percent was not proper, and the 20 percent disability evaluation is restored from May 1, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In November 2012, the RO proposed to reduce the Veteran's 20 percent evaluation for degenerative joint disease (DJD) of the cervical spine to 10 percent.  This reduction was accomplished in a February 2013 rating decision, effective May 1, 2013.  Initially, the Board observes 38 C.F.R. § 3.105 outlines a set of procedural safeguards governing rating reductions, which are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  In the instant case, the RO procedurally complied with 38 C.F.R. § 3.105 regarding the manner in which appellant was given notice of the proposed rating reduction and the implementation of that reduction.  Notice of the proposed rating reduction, including the evidentiary basis for this proposal, was provided to the Veteran in November 2012.  This notice also informed the Veteran that he could submit additional evidence to show that the compensation payments should not be reduced and advised him of his right to request a pre-decisional personal hearing.  As the RO has fulfilled its procedural requirements set forth under 38 C.F.R. § 3.105 for rating reductions, the Board will now consider the propriety of the rating reduction.

At the time the reduction became effective, May 1, 2013, the 20 percent rating for the Veteran's cervical spine disability had been continuously in effect for a period of over 5 years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that, where a Veteran's schedular rating has been both continuous and stable for five years or more, the rating may be reduced only if the examination upon which the reduction is based is at least as full and complete as the examination used to establish the higher evaluation.  A rating that has been in effect for more than 5 years will not be reduced on any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The rating agency must also take into consideration whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown v. Brown, supra; Kitchens v. Brown, 7 Vet. App. 320 (1995).

Initially, the Board observes that the previously assigned 20 percent evaluation was awarded by a March 2007 rating decision, which was based on a February 2007 VA examination.  This examination included a review of an October 2005 CT scan showing "some reversal of the normal curvature of the cervical spine which may be related to the [Veteran's] old injury or muscle spasm."  It was the basis of this finding that the RO awarded the former 20 percent evaluation.

The Veteran was provided another VA examination in September 2011.  The VA examiner noted that he had reviewed cervical spine x-rays from October 2005 showing degenerative changes, but did not indicate a review of CT scans also performed in October 2005.  While the VA examiner specifically found there to be normal cervical curvature, the objective basis for this finding was not provided.  At the time, the RO determined there had not been sustained improvement of the Veteran's cervical spine disability, and continued the 20 percent evaluation.  See October 2011 rating decision.

The Veteran was again provided a VA examination in November 2012.  The VA examiner found the Veteran does not have guarding or muscle spasm severe enough to result in abnormal spinal contour.  Again, however, the basis for this finding was not provided, nor was additional testing ordered.  Instead, the VA examiner again referred to the October 2005 x-ray showing degenerative changes, but did not mention the October 2005 CT scan or its findings of some reversal of the normal curvature of the cervical spine.  The RO subsequently reduced the assigned evaluation from 20 percent to 10 percent based on the range of motion findings contained in the September 2011 and November 2012 VA examinations.

In this case, even though the RO based the reduction on more than one VA examination, the Board finds that neither examination was as complete as that on which the higher evaluation was awarded.  Furthermore, the RO has not established sustained improvement in the Veteran's service-connected disability.  In this regard, the Board again notes that the Veteran does not bear the responsibility to demonstrate that he is entitled to retain the higher evaluation.  The March 2007 rating decision was clear in that it awarded a 20 percent evaluation on the finding of a reversal of the normal curvature of the cervical spine as noted by an October 2005 CT scan.  While both the September 2011 and November 2012 VA examination reports note normal cervical spine curvature, neither examination involved additional radiological testing.  Rather, both referred to x-rays also performed in October 2005.  While the RO is correct in that the ranges of motion found by the September 2011 and November 2012 VA examination reports would not warrant a 20 percent evaluation, the objective evidence of record does not allow a conclusion that there has been a sustained improvement in the curvature of the Veteran's cervical spine, as it appears no additional testing has been performed since October 2005.

In light of the evidence described above, the Board finds that (a) the September 2011 and November 2012 VA examinations were not at least as complete as the February 2007 VA examination on which the 20 percent evaluation was awarded; and (b) given there has been no additional objective testing performed since October 2005, sustained improvement in the curvature of the cervical spine has not been demonstrated.  As such, the reduction of the 20 percent rating to 10 percent, effective from May 1, 2013, was not proper.  Therefore, the requirements for restoration have been met.  See generally 38 C.F.R. § 3.344.



ORDER

Restoration of the 20 percent evaluation for DJD of the cervical spine is granted effective May 1, 2013.


REMAND

Initially, the Board observes that significant VA treatment records have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  In the instant case, records dated prior to September 2011 must be obtained to allow the Board to determine if there had been sustained improvement of the Veteran's left shoulder and lumbar spine disabilities at the time of the February 2013 reductions.  As such, all outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits. 

With respect to the increased evaluation claims on appeal, at the September 2015 Board hearing, the Veteran testified that his disabilities have increased in severity since he was last provided a VA examination, particularly over the past year.  Given the Veteran's assertions of an increase in severity, as well as the period of time since his last VA examination, the Board finds a remand is necessary to provide the Veteran a new VA examination to address the current severity of his service-connected cervical spine, left shoulder, lumbar spine, right wrist, and bilateral ankle disabilities.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities between March 2007 and September 2011 must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Following completion of the above, the Veteran should be afforded a VA orthopedic type examination to address the current severity of his cervical spine, lumbar spine, left shoulder, right wrist, and bilateral ankle disabilities.  The examiner is to be provided access to the records in the VBMS file and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the AOJ should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of the entire virtual file (both Virtual VA and VBMS).  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


